Citation Nr: 1012148	
Decision Date: 04/01/10    Archive Date: 05/20/10

DOCKET NO.  06-23 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral knee disabilities.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
allergic disorder.

6.  Entitlement to service connection for a low back 
disability.

7.  Entitlement to service connection for a right ankle 
disability.

8.  Entitlement to service connection for bilateral knee 
disabilities.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for a right wrist 
disability.

11.  Entitlement to service connection for a chronic lung 
disorder (also claimed as pneumonia).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to 
October 1981, July 1983 to July 1990, and July 1990 to July 
2000.  His awards and decorations include the Expert 
Infantryman Badge, Master Parachutist Badge, and Special 
Forces Tab.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision issued by 
the Winston-Salem, North Carolina regional office (RO) of the 
Department of Veterans Affairs (VA).  In July 2004, the RO 
denied the Veteran's applications to reopen claims of 
entitlement to service connection for a back disability, a 
right ankle disability, bilateral knee disabilities, an 
allergic disorder, and hypertension, as well as new claims of 
entitlement to service connection for a chronic lung disorder 
and a right wrist disability.  In June 2005, the RO confirmed 
and continued the denials of the Veteran's applications to 
reopen claims of entitlement to service connection for a 
right ankle disability and a back disability.  

In December 2009, the Veteran, accompanied by his authorized 
representative, appeared at a video hearing before the below-
signed Acting Veterans Law Judge sitting in Washington, DC.  
A transcript of that hearing has been associated with the 
claims file.

The hearing transcript reflects some confusion as to whether 
the claims regarding a wrist disability, hypertension, and an 
allergic disorder are in appellate status.  As reflected by 
the title page, the Board has determined, after careful 
review of the record, that these claims are on appeal: the 
Veteran submitted a June 2005 notice of disagreement (NOD) 
with "rating decisions dated 7-17-04 and 6-3-05," 
explicitly noting that he "disagree[d] with all issues;" he 
submitted a formal appeal (VA Form 9) in July 2006, 
indicating that he wished to appeal all issues listed on the 
statement of the case.  Although the Veteran submitted a 
subsequent, September 2006 statement specifically requesting 
that "the Board review my claim and issue disability 
benefits for" the issues regarding a back disability, ankle 
disability, knee disabilities, and lung disorder, that 
statement did not request withdrawal of the issues regarding 
a wrist disability, hypertension, and an allergic disorder.  
As these three matters were already on appeal and the Veteran 
did not submit a written request for their withdrawal, they 
remain on appeal.  38 C.F.R. § 20.204 (2009).  

The following issues are addressed in the REMAND portion of 
the decision below: whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for an allergic disorder; and claims of 
entitlement to service connection for a back disability, a 
right ankle disability, bilateral knee disabilities, 
hypertension, a right wrist disability, and a chronic lung 
disorder.  These claims are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2000, the RO declined to reopen the Veteran's 
claims of entitlement to service connection for a back 
disability, a right ankle disability, bilateral knee 
disabilities, and hypertension; he did not timely appeal this 
decision.

2.  Evidence received since the August 2000 rating decision 
was not previously submitted to agency decisionmakers, 
relates to unestablished facts necessary to substantiate the 
claims, is not cumulative or redundant of the evidence of 
record at the time of the last prior final denial, and raises 
a reasonable possibility of substantiating the claims of 
entitlement to service connection for a back disability, a 
right ankle disability, bilateral knee disabilities, and 
hypertension.  


CONCLUSIONS OF LAW

1.  The August 2000 rating decision which denied entitlement 
to service connection for a back disability, a right ankle 
disability, bilateral knee disabilities, and hypertension is 
final.  38 U.S.C. § 7105 (West 2009); 38 C.F.R. §§ 20.302, 
20.1103 (2009).

2.  Evidence received since the August 2000 rating decision 
is new and material with respect to the issues of entitlement 
to service connection for a back disability, a right ankle 
disability, bilateral knee disabilities, and hypertension.  
38 U.S.C.A. § 5108 (West 2009); 38 C.F.R. § 3.156 (2009). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and 
implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  VA must inform a claimant about the information and 
evidence not of record that is necessary to substantiate the 
claims, the information and evidence that VA will seek to 
provide, and the information and evidence that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with VCAA 
notification letter in March 2004, satisfying the timing 
requirements of Pelegrini. 

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court of Appeals for Veterans 
Claims (Court) held that VCAA notice requirements also apply 
to evidence considered in determining the degree of 
disability and effective date of a disability once service 
connection has been established.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that, in cases involving the reopening of previously denied 
claims, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and 
identify the bases of the last final denial of the claim.  

The Veteran has not been provided notice in accordance with 
either Dingess or Kent, however, as no disability rating or 
effective date is being set, and those applications to reopen 
previously denied claims that are decided herein are being 
granted, there is no prejudice to the Veteran under VA's 
duties to notify or assist.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  

Claims to Reopen

The Veteran filed claims of entitlement to service connection 
for a back disability, a right ankle disability, bilateral 
knee disabilities, and hypertension in March 2000.  These 
claims were denied in an August 2000 rating decision, which 
the Veteran did not timely appeal.  

In general, unappealed rating decisions are final.  See 
38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  A final 
decision cannot be reopened unless new and material evidence 
is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also 
Knightly v. Brown, 6 Vet. App. 200 (1994).

In March 2004, the Veteran filed an application to, in 
pertinent part, reopen his claims of entitlement to service 
connection for a back disability, a right ankle disability, 
bilateral knee disabilities, and hypertension.  By a rating 
decision issued in July 2004, the RO denied the Veteran's 
claims on the basis that he had not submitted new and 
material medical evidence since the prior decision.  The 
Veteran filed a timely notice of disagreement (NOD) in June 
2005.

Notwithstanding the RO's March 2004 denial (which, in regard 
to the issues of a back disability and right ankle 
disability, was confirmed and continued in a rating decision 
of June 2005), the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before it may consider the underlying claims on their merits.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

When determining whether a claim should be reopened, the 
credibility of newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence 
to be sufficient to reopen a previously denied claim, it must 
be both new and material.  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
Smith v. West, 12 Vet. App. 312 (1999).

Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

Claim to reopen: service connection for a back disability

The evidence on file at the time of the August 2000 rating 
decision consisted of the Veteran's service treatment records 
from his service between July 1983 and July 2000 and the 
report of an April 2000 VA examination.  The RO denied the 
claim on the basis that the evidence did not reflect an in-
service injury or a current diagnosis.

The service treatment records show that the Veteran was 
evaluated as normal during his December 1982 re-enlistment 
examination.  Although the remainder of his service treatment 
records were silent for any complaints of, or treatment for, 
a back disability, the Veteran did note on a January 1998 
report of past medical history that he was seeing a 
chiropractor for lower back pain.   

The report of the April 2000 VA examination reflects that the 
Veteran reported experiencing an intermittent back condition.  
X-rays were taken of the back, but were noted as normal.  
Upon examination, no pain was noted in the lumbosacral area 
and posture, gait, and curvature were observed as normal.  
The examiner noted that the Veteran had full range of spinal 
motion without pain and stated that there was no current 
pathology on which to base any diagnosis.

Additional evidence received since August 2000 consists of 
Army Hospital treatment records, lay statements, partial 
service personnel records, private chiropractic records, and 
the report of a September 2008 VA examination.  

The Army Hospital treatment records reflect that the Veteran 
was seen in June 2003 for complaints of approximately ten 
(10) years of lower back pain (attributed to a "jump"), 
received an MRI, and was diagnosed as having degenerative 
disc disease in the L4 to L5 region.  A July 2003 treatment 
note reflects that the MRI was examined and mild paracentral 
disc protrusion at L4 and L5 was observed.  The July 2003 
treatment note indicates that the Veteran reported injuring 
his back eight (8) years earlier and experiencing on-and-off 
back pain since that time.

Two lay statements from fellow service members, describing an 
incident of back injury during active duty, have been 
associated with the claims file.  January 2005 letters from 
B.O. and J.C. describe an incident, on or about February to 
March 1992, during which the Veteran was carrying a heavy 
pack during night patrol, lost his balance, and fell.  The 
letters state that the Veteran subsequently reported pain, 
was unable to stand up straight, and required medical 
treatment in Panama.  In July 2005, the Veteran submitted 
statement that, following initial back injury in 2002, he 
again injured his back after a jump in August 1997, and 
sought chiropractic treatment for back pain in September 
1997.  He also submitted partial service personnel records, 
specifically jump records, showing that he completed a jump 
in August 1997.

A note, dated March 2005, from a private chiropractor, 
indicates that the Veteran was seen for complaints of back 
pain in September 1997 and received an MRI.  The MRI is 
reported by the chiropractor to have shown: decreased disc 
height at L4 with narrowing of the intervertebral foramen; 
complete degeneration of L5 with fact arthrosis and evidence 
of compression fracture; pelvic unleveling with the left side 
high; and evidence that the pubic symphysis was torqued on 
the left (which the chiropractor stated was commonly seen 
following hard impact parachute landings).

A May 2008 Army Hospital note reflects that the Veteran was 
treated for a back strain.  In September 2008, the Veteran 
was afforded a VA examination for his claimed back 
disability.  The examiner noted that the Veteran received an 
x-ray of his back at the Fayetteville VAMC in July 2008.  The 
report states that the x-ray revealed degenerative changes at 
L4-L5 and L5-S1 and provides a diagnosis of degenerative disc 
disease/degenerative joint disease of the lumbosacral spine, 
with residuals.  However, the examiner opined that the 
current diagnosis was not related to the Veteran's in-service 
parachute jumping.

Although the 2008 VA examiner provided an opinion against the 
existence of a relationship between the diagnosed back 
disability and the Veteran's service, the note from the 
private chiropractor states that he had symptoms consistent 
with hard impact parachute jumping.  Treatment notes from the 
Army Hospital also reveal a diagnosis of degenerative disc 
disease and reflect that the Veteran stated his current low 
back pain began during service.  

This evidence is both new and material: the Veteran had not 
previously provided medical evidence of a diagnosis, a 
medical opinion providing a nexus between the diagnosis and 
his service, or evidence supporting the occurrence of in-
service back injuries.  Per Justus, 3 Vet. App. at 513, this 
evidence is presumed credible in support of a claim to 
reopen.  As such, these statements raise a reasonable 
possibility of substantiating the claim.  Therefore, as new 
and material evidence has been submitted, the claim for 
entitlement to service connection for a back disability is 
reopened.  38 C.F.R. § 3.156(a).

Claim to reopen: service connection for a right ankle 
disability

The evidence on file at the time of the August 2000 rating 
decision consisted of the Veteran's service treatment records 
from his service, between July 1983 and July 2000, and the 
report of an April 2000 VA examination.  The RO denied the 
claim on the basis that the evidence did not reflect a 
currently diagnosed right ankle disability.

The service treatment records show that the Veteran was 
evaluated as normal during his December 1982 re-enlistment 
examination.  A September 1985 treatment note shows that the 
Veteran was seen for complaints of sharp pain in his right 
ankle, diagnosed as a ligamental strain.  The note indicates 
that the ankle was slightly swollen and discolored, with heat 
and crepitus.  In August 1992, the Veteran was seen again for 
complaints of ankle pain (pinpoint tenderness), but without 
swelling.  The treatment note reflects that the ankle 
appeared normal and the treating provider considered the 
possibility of a hairline fracture.   

The report of the April 2000 VA examination reflects that the 
Veteran reported experiencing several in-service ankle 
sprains.  An x-ray was conducted of the ankle, but was noted 
as normal.  Upon examination, the examiner noted that the 
Veteran had full range of motion, without pain, and stated 
that there was no current pathology on which to base any 
diagnosis.  

Additional evidence received since August 2000 consists of 
lay statements, and the report of a September 2008 VA 
examination.  

Two lay statements from fellow service members, describing an 
incident of ankle injury during active duty, have been 
associated with the claims file.  January 2005 letters from 
M.H. and R.J. describe an incident in February 1993, during 
which they were evacuating a wounded soldier with the Veteran 
when he twisted his right ankle.  The letters state that the 
Veteran's ankle was visibly swollen and required medical 
treatment.  The letter from R.J. describes two additional 
injuries: while they were participating in physical training, 
another soldier fell on the Veteran's ankle; and, for several 
days after a long series of movements, he and the Veteran 
experienced severe ankle pain.

In September 2008, the Veteran was afforded a VA examination 
for his claimed ankle disability.  The examiner noted that 
the ankle appeared normal upon physical examination, but an 
x-ray revealed minimal degenerative disease; the examiner 
diagnosed degenerative joint disease with residuals.  The 
examiner opined that the current diagnosis was not related to 
the Veteran's in-service parachute jumping and attributed it 
to walking.

The lay statements provide evidence of in-service injuries to 
the Veteran's right ankle.  The report of the 2008 VA 
examination reflects diagnosis of a current right ankle 
disability.  Although the VA examiner provided an opinion 
against the existence of a relationship between the diagnosed 
ankle disability and the Veteran's in-service parachute 
jumps, he attributed the disability to walking (without 
specifying whether he also was referring to any walking or 
hiking performed during service).

This evidence is both new and material: the Veteran had not 
previously provided medical evidence of a current diagnosis 
or additional evidence of in-service injuries.  Per Justus, 3 
Vet. App. at 513, this evidence is presumed credible in 
support of a claim to reopen.  As such, these statements 
raise a reasonable possibility of substantiating the claim.  
Therefore, as new and material evidence has been submitted, 
the claim for entitlement to service connection for a right 
ankle disability is reopened.  38 C.F.R. § 3.156(a).

Claims to reopen: service connection for right and left knee 
disabilities

The evidence on file at the time of the August 2000 rating 
decision consisted of the Veteran's service treatment records 
from his service between July 1983 and July 2000 and the 
report of an April 2000 VA examination.  The RO denied the 
claim on the basis that the evidence of record did not 
reflect an in-service injury or a current diagnosis.

The service treatment records show that the Veteran was 
evaluated as normal during his December 1982 re-enlistment 
examination.  The remainder of his service treatment records 
were silent for any complaints of, or treatment for, knee 
disabilities.   

The report of the April 2000 VA examination reflects that the 
Veteran's knees did not, upon physical examination, show any 
deformity.  The Veteran did not report any pain and the 
examiner noted that there was full range of motion.  The 
examiner stated that there was no current pathology on which 
to base any diagnosis.

Additional evidence received since August 2000 consists of 
Army Hospital treatment notes dated 2004, 2007, and 2008, a 
September 2006 statement, the report of a September 2008 VA 
examination, and the Veteran's hearing testimony of December 
2009.  

A July 2004 Army Hospital treatment note reflects that the 
Veteran was seen for complaints of chronic bilateral knee 
pain and received an MRI of his knees, which were evaluated 
as normal.  

The September 2006 statement describes the circumstances of 
the Veteran's service, including locations of parachute jumps 
and physical requirements.  The statement describes the 
equipment that the Veteran carried with him on jumps.

The Veteran received another MRI of his knees at an Army 
Hospital in November 2007; he was observed to have a probable 
sprain in his left knee as well as chondromalacia (the 
examiner noted cartilage fissuring in the medial knee 
compartment); a separate November 2007 note observes evidence 
of "minimal fracture" of the left knee).  In December 2007,  
a left knee x-ray showed osteoarthritic degeneration.

The report of a September 2008 VA examination reflects a 
diagnosis of bilateral patellofemoral syndrome.  X-rays also 
revealed chondromalacia patella, and residuals, of the left 
knee.  The examiner, based on his assessment of the evidence 
of record, opined that there was no evidence from the 
Veteran's term of service to relate the current knee 
disabilities with parachute jumping.

A December 2008 Army treatment note reflects that the Veteran 
was seen for treatment of a sprain to the right knee.

At the December 2009 Board hearing, the Veteran testified 
that he accomplished more than one hundred (100) successful 
jumps during his military career and frequently jumped while 
carrying packs weight more than 100 pounds.  He further 
testified that he was receiving current medical treatment for 
knee pain and provided the name and strength of his 
prescription.  The Veteran described the circumstances of his 
service and explained that, frequently, injuries experienced 
during service went untreated due to remote locations and 
lack of access to medical care.

A January 2010 Army treatment record reflects that the 
Veteran was receiving ongoing treatment for knee joint pain 
and had experienced a closed fracture of the right tibia.

The 2008 VA examination report, and Army treatment notes, 
provide evidence of currently diagnosed bilateral 
patellofemoral syndrome and chondromalacia of the left knee 
and indicate that the Veteran receives medical care for knee 
pain.  Although the VA examiner provided an opinion against 
the claim based on a lack of evidence from the Veteran's term 
of service, the Veteran has provided evidence (September 2006 
statement and 2009 hearing testimony) that he experienced 
repeated parachute landings with weighted packs and that a 
lack of, or minimal, in-service treatment records is 
consistent with the circumstances of his service.  

The Board finds that the evidence presented since the August 
2000 rating decision is both new and material.  The Veteran 
had not previously provided medical evidence of a diagnosis 
or of current treatment, nor had he provided evidence of the 
physical requirements of his parachute missions or an 
explanation for the absence of service treatment records for 
knee disabilities.  Per Justus, 3 Vet. App. at 513, this 
evidence is presumed credible in support of a claim to 
reopen.  As such, these statements raise a reasonable 
possibility of substantiating the claim.  Therefore, as new 
and material evidence has been submitted, the claims for 
entitlement to service connection for bilateral knee 
disabilities are reopened.  38 C.F.R. § 3.156(a).




Claim to reopen: service connection for hypertension

The evidence on file at the time of the August 2000 rating 
decision consisted of the Veteran's service treatment records 
from his service between July 1983 and July 2000 and the 
report of an April 2000 VA examination.  The RO denied the 
claim on the basis that the evidence did not reflect an in-
service injury or a current diagnosis.

The service treatment records show that the Veteran was 
evaluated as normal during his December 1982 re-enlistment 
examination.  Examination reports reveal that his blood 
pressure was measured and recorded as normal in April 1985, 
July 1988, and March 1990.  The Veteran received a Health 
Risk Profile in August 1992 and his blood pressure was 
observed as "mildly high;" he was instructed, in order to 
improve his risk profile, to lower his blood pressure.  In 
October 1996, the Veteran received a periodic health 
examination and a note -"major problem noted: BP?"- was 
recorded in the care record.   

The report of the April 2000 VA examination reflects that the Veteran reported his blood pressure had been checked periodically since 1996, but he was never treated for hypertension.  The examiner noted in an addendum to the report that the Veteran did not return for additional blood pressure readings so no definite diagnosis could be made.

Additional evidence received since August 2000 consists of an Army Clinic treatment note.  

Army Clinic treatment records reflect that the Veteran was seen in February 2004 for a routine appointment.  The treatment note reflects a diagnosis of hypertension and an advisement that the Veteran should follow up for blood pressure checks.  

The 2004 Army Clinic record provides a diagnosis of hypertension and this evidence is both new and material as, previously, there was no medical evidence of a diagnosis.  Per Justus, 3 Vet. App. at 513, this evidence is presumed credible in support of a claim to reopen.  As the Veterans blood pressure was described in a medical report during service as a major problem during service, the post-service treatment note with a diagnosis of hypertension raises a reasonable possibility of substantiating the claim for service connection.  As new and material evidence has been submitted, the claim for entitlement to service connection for hypertension is reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a back disability; the appeal as to this issue is granted to this extent only.

New and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability; the appeal as to this issue is granted to this extent only.

New and material evidence has been received to reopen a claim of entitlement to service connection for bilateral knee disabilities; the appeal as to this issue is granted to this extent only.

New and material evidence has been received to reopen a claim of entitlement to service connection for hypertension; the appeal as to this issue is granted to this extent only.


REMAND

The Boards review of the claims file reveals that additional RO/AMC action on the remaining issues is necessary.

The Veteran has not been provided with notice as to how VA assigns disability ratings and effective dates.  See Dingess, 19 Vet. App. 473.  As the claims on appeal are being remanded for further development, the RO should also send a letter to the Veteran that states the five elements of a claim for entitlement to service connection, particularly disability ratings and effective dates, in compliance with Dingess.

The Veterans Claims Assistance Act of 2000 (VCAA) also requires VA to assist claimants with the evidentiary development of pending claims.  As part of the duty to assist, VA is responsible for gathering all pertinent records of VA treatment.  38 U.S.C.A § 5103A(c)(3); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA treatment records that have been generated up to and including the date of the Boards decision, whether or not filed in an appellants claims folder, are in the constructive possession of the Board and must be considered).  

During the September 2008 VA examination, the examiner noted review of an x-ray taken at the Fayetteville VA Medical Center (VAMC) in July 2008 and, at the December 2009 hearing, the Veteran provided testimony that he was receiving current treatment from the Fayetteville VAMC.  However, no VA treatment records appear in the claims file.  While this case is in remand status, any pertinent records of VA treatment should be obtained and associated with the record.

The claims file further reflects that the Veteran served three periods of active duty, but the record only contains service treatment records for the latter two periods, from July 1983 to July 2000.  The file does not indicate that the RO made additional efforts to obtain records from the Veterans October 1977 to October 1981 service, made a formal finding of unavailability, or, as required by 38 C.F.R. § 3.159(e), informed the Veteran that only partial service treatment records could be located.  The RO/AMC must attempt to locate service treatment records for the Veterans first term of active duty as well as any additional records from subsequent terms of active duty.  If the RO/AMC is unable to locate the records, it must (in accordance with Washington v. Nicholson, 19 Vet.App. 362 (2005)) seek them via alternate sources such as requests through the Personnel Information Exchange System (PIES), to the National Personnel Records Center (NPRC), and queries to the Veteran for additional information and any records in his possession.

New and Material Evidence: Allergic Disorder

The Court of Appeals for Veterans Claims (Court) held in Kent that VA must notify a claimant of the evidence and information necessary to reopen a claim and notify him of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  20 Vet. App. 1.  In order to satisfy this legal requirement, VA is required to look at the bases for the denial in the prior decision and provide a notice letter that identifies the bases for the prior denial and describes the evidence necessary to substantiate the elements of service connection that were found insufficient.  On remand, the RO/AMC should provide proper (Kent-compliant) notice regarding his application to reopen a claim of entitlement to service connection for an allergic disorder.

Service Connection: Lung Disorder

The record reflects that additional pertinent evidence, including a pulmonary evaluation from Fayetteville Pulmonology Critical Care and a January 2008 VA examination for sleep apnea, was added to the claims file after the RO issued a May 2006 Statement of the Case (SOC).  Although the Veteran advised the RO in a September 2006 letter that he would be submitting additional evidence of pulmonary testing, and the evidence was associated with the Veterans file prior to certification of his appeal to the Board, the RO did not readjudicate the claim for service connection for a lung disorder in the October 2008 supplemental statement of the case (SSOC).  The Veteran also has not submitted a waiver of initial consideration of this material by the RO.  In these circumstances, the law requires that the Board return the appeal to the RO/AMC for initial consideration of the new evidence.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); 38 U.S.C.A. § 7104 (2009); 38 C.F.R. § 20.1304(c) (2009).

Service Connection: Right Wrist Disability

In addition to obtaining additional records, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The record reflects that the Veteran has not been afforded a VA examination for his right wrist.  Although he has not presented medical evidence of a current disability and the service treatment records are silent for any report of a right wrist injury, as the Board has directed additional development of the record, such evidence may be added to the claims file.  If such evidence becomes part of the record, the RO should schedule the Veteran for an examination of his right wrist in order to determine if any current disability is related to service.


Re-opened Claims

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon, 20 Vet. App. 79.  The evidence of a link between current disability and service must be competent.  Wells, 326 F.3d 1381.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that a medical examination report must contain not only clear conclusions with supporting data, but a reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Court also has held that, although a physicians review of the claims file is not the determinative factor in assigning probative value, a physician should have information regarding relevant case facts.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).   Applicable law states that if the findings on an examination report are incomplete, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009).



Right ankle disability

The September 2008 VA examiner stated, in regard to the Veterans claimed right ankle disability, that he was only seen once in service for complaints of ankle pain.  However, the Board notes that the Veteran was seen for such complaints in both 1985 and 1992.  The examiner diagnosed the Veteran with degenerative joint disease in the right ankle, and later in the same report stated that he had arthritis in the ankle. 

The examiner provided an opinion that the Veterans right ankle disability was not related to parachute jumping, but was related to walking.  As the Veteran has stated (see hearing testimony and statement of September 2006) that he hiked/walked/ran distances during service, and provided evidence of other in-service ankle injuries (see lay statements from M.H. and R.J.) it remains unclear from the opinion whether the disability may be related to any incident of his service.  Due to the latent ambiguity in the examiners etiological opinion, the Board finds the report inadequate for rating purposes.  See Stefl, 21 Vet. App. at 124; Nieves-Rodriguez, 22 Vet. App. at 300; 38 C.F.R. § 4.2.

Back disability

In regard to the claim for service connection for a back disability, the September 2008 examiner stated that the Veterans service treatment records did not reflect any evidence of back problems and indicated in the report that there were no specific injuries.  However, as noted above, the Veterans January 1998 health evaluation clearly indicates that he was seeing a chiropractor for back problems and the Veteran has submitted a letter from that chiropractor showing an initial examination (and diagnosis) in 1997, days after a documented parachute jump.  The Veteran has also submitted evidence of an earlier in-service back injury (see statements of B.O. and J.C.) in 1992.

The examiner stated that he reviewed the x-rays taken by the chiropractor in 1997, but did not find any evidence of problems therein.  However, he observed a later, July 2008, VA x-ray showing degenerative changes at the L4-L5 level.  The Board observes that the chiropractor stated in a March 2005 letter that the 1997 x-ray also showed degenerative changes at the L4-L5 level (specifically attributing a portion of her diagnosis to hard impact parachute jumping) and, additionally, the report of a June 2003 MRI from Womack Army Medical Center shows changes in the same spinal area.  

The examiner did not discuss either of the earlier diagnoses and provided an opinion that the back disability was not related to parachute jumping because (in contrast to the evidence discussed above) there was no evidence the Veteran had experienced any back problems in service.  Due to the examiners failure to discuss pertinent medical evidence or provide an opinion as to any possible relationship between the other reported in-service injury and the current disability, the Board finds the report inadequate for rating purposes.  See Stefl, 21 Vet. App. at 124; Nieves-Rodriguez, 22 Vet. App. at 300; 38 C.F.R. § 4.2.
 
Bilateral knee disabilities

The September 2008 VA examiner diagnosed the Veteran as having bilateral patellofemoral syndrome, with chondromalacia in the left knee.  He provided an opinion that, based on his review of the record, there was no evidence to support the contention that the Veterans knee problems are the result of his multiple parachute jumps.  Army medical records reflect that the Veteran experienced a sprain of his left knee in November 2007 (which showed evidence of minimal fracture, as compared to the scan of July 2004) and fell on his right knee in December 2008.

As noted above, the Veteran has described (see hearing transcript), and documented (see statement of September 2006), in-service experiences of more than one hundred (100) parachute jumps with packs weighing in excess of 100 pounds.  Unfortunately, while the examiner noted the lack of in-service or post-service corroborating medical evidence, he did not provide an opinion that adequately addressed whether these multiple jumps could cause the current knee disabilities.  Further, the file contains evidence that the Veteran has experienced intervening injuries to his knees.  As such, and because the claims file reflects that additional records of VA medical treatment may be added to the record as part of the remanded development, the Board finds that an additional medical opinion is necessary.  See Stefl, 21 Vet. App. at 124.

Hypertension

The Board observes that the Veteran has not been afforded an examination for hypertension.  Under 38 U.S.C.A. § 5103A(d)(2), VA should provide a medical examination as necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence [including statements of the claimant]; contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimants active military, naval, or air service; but does not contain sufficient medical evidence for the [VA] to make a decision on the claim.  Charles v. Principi, 16 Vet. App. 370 (2002).

As noted above, the Veterans service treatment records contain August 1992 and October 1996 notations advising the Veteran to take steps to lower his blood pressure.  A February 2004 diagnosis of hypertension is also of record and the Veteran has contended that he first experienced hypertension in November 1995 (see statement of claim, dated March 2000).  As such, the Board finds that a medical examination is necessary to determine if the Veteran has a current diagnosis of hypertension and, if so, whether that disability may be related to his active duty service.

Accordingly, the case is REMANDED for the following action:

1.  In regard to the Veterans application to reopen a claim of entitlement to service connection for an allergic disorder, the RO/AMC must provide the Veteran with corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), in compliance with the holding of Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice must identify the bases for the denial in the August 2000 rating decision and describe the evidence necessary to reopen the claim of entitlement to service connection for an allergic disorder. 

2.  Concurrent with the above effort, the RO/AMC also must afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.  In so doing, the RO/AMC must ensure that its notice meets the requirements of Dingess (cited to above), particularly as to the assignment of disability ratings and effective dates.  If the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the record, he must be provided with the necessary authorizations for the release of any private treatment records.  The RO/AMC must then obtain these records  to specifically include records of VA treatment from the Fayetteville VAMC.  These records must be associated with the claims folder.

3.  The RO/AMC must contact all appropriate sources to obtain the Veterans complete service treatment records, to specifically include records for his period of active service from October 1977 to October 1981.

Records of a Federal department or agency must be sought until it is reasonably certain that such records do not exist or that further efforts to obtain the records would be futile.  If the records cannot be located, the RO/AMC must make an official determination of unavailability, inform the Veteran that the records could not be located, and ask him to submit any copies that he may have of such records. 

4.  Upon receipt of the Veterans response, or after a reasonable period of time, the Veteran will be afforded a new VA examination, to be conducted at an appropriate location.  The purpose of the examination is to determine whether the Veterans back, ankle, bilateral knee, or hypertensive disabilities at least as likely as not (whether there is a 50 percent or greater probability) began during active service or are causally related to any incident of his service.  The following considerations will govern the examination:

a.  The claims file, and a copy of this remand, will be reviewed by the examiner in conjunction with the examination, and the examiner will acknowledge and report such review in any report generated as a result of the examination.  

b.  The examiner must respond to the inquiry as to whether any of the noted disabilities at least as likely as not (whether there is a 50 percent or greater probability) began during active service or are related to any of the noted in-service injuries (or, in regard to hypertension, in-service blood pressure readings or impressions); the cumulative physical effects of the Veterans in-service activities (to specifically include, but not limited to, parachute jumping with weighted packs); or any other incident of his service.  In providing this opinion, the examiner is to provide a complete medical rationale for all opinions, to include discussions of the medical principles, as well as the facts involved.  

If the examiner is not able to give an opinion without resorting to speculation, he or she should so state.  However, a complete rationale must be provided for any such finding.

c.  With respect to low back disability, the examiner should consider the following: The September 2008 examiner stated that the Veterans service treatment records did not reflect any evidence of back problems and indicated in the report that there were no specific injuries.  However, as noted above, the Veterans January 1998 health evaluation clearly indicates that he was seeing a chiropractor for back problems and the Veteran has submitted a letter from that chiropractor showing an initial examination (and diagnosis) in 1997, days after a documented parachute jump.  The Veteran has also submitted evidence of an earlier in-service back injury (see statements of B.O. and J.C.) in 1992.

The September 2008 examiner stated that he reviewed the x-rays taken by the chiropractor in 1997, but did not find any evidence of problems therein.  However, he observed a later, July 2008, VA x-ray showing degenerative changes at the L4-L5 level.  

The Board observes that the chiropractor stated in a March 2005 letter that the 1997 x-ray also showed degenerative changes at the L4-L5 level (specifically attributing a portion of her diagnosis to hard impact parachute jumping) and, additionally, the report of a June 2003 MRI from Womack Army Medical Center shows changes in the same spinal area.

d)  With respect to the Veterans right ankle disability, the examiner should consider the following: The September 2008 VA examiner stated, in regard to the Veterans claimed right ankle disability, that he was only seen once in service for complaints of ankle pain.  However, the Board notes that the Veteran was seen for such complaints in both 1985 and 1992.  The examiner diagnosed the Veteran with degenerative joint disease in the right ankle, and later in the same report stated that he had arthritis in the ankle.

The September 2008 examiner provided an opinion that the Veterans right ankle disability was not related to parachute jumping, but was related to walking.  As the Veteran has stated (see hearing testimony and statement of September 2006) that he hiked/walked/ran distances during service, and provided evidence of other in-service ankle injuries (see lay statements from M.H. and R.J.) it remains unclear from the opinion whether the disability may be related to any incident (to include incidents other than parachute jumping) of his service.

e)  With respect to the Veterans bilateral knee disabilities, the examiner should consider the following:  The September 2008 VA examiner diagnosed the Veteran as having bilateral patellofemoral syndrome, with chondromalacia in the left knee.  

Army medical records reflect that post-service the Veteran experienced a sprain of his left knee in November 2007 (which showed evidence of minimal fracture, as compared to the scan of July 2004) and fell on his right knee in December 2008.

The Veteran has described (see hearing transcript), and documented (see statement of September 2006), in-service experiences of more than one hundred (100) parachute jumps with packs weighing in excess of 100 pounds.  

f)  With respect to the Veterans hypertension, the examiner should consider the following: Service treatment records contain August 1992 and October 1996 notations advising the Veteran to take steps to lower his blood pressure.  The Veteran received a Health Risk Profile in August 1992 and his blood pressure was observed as mildly high; he was instructed, in order to improve his risk profile, to lower his blood pressure.  In October 1996, the Veteran received a periodic health examination and a note -major problem noted: BP­- was recorded in the care record.  A February 2004 diagnosis of hypertension is also of record and the Veteran has contended that he first experienced hypertension in November 1995 (see statement of claim, dated March 2000).

5.  Thereafter, the RO/AMC must review the claims file, ensure that all of the foregoing development actions have been conducted and completed in full, and take any additional development deemed necessary.  Such additional development should include -if, and only if, indicated by the newly developed record- VA examinations at an appropriate location to evaluate the Veterans claimed wrist disability and lung disorder for any relationship to his active duty.  

6.  The RO/AMC must then readjudicate the Veterans claims.  If the benefits sought on appeal remain denied, the Veteran must be provided a supplemental statement of the case (SSOC) that readjudicates all of his claims.  The SSOC must set forth that the additional evidence has been considered and identify the relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans Appeals


